      Case 1:20-cv-07787-JGK-KHP Document 46 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBYNN EUROPE,                                                                            08/10/2021
                               Plaintiff,

                   -against-                            ORDER SCHEDULING DISCOVERY
                                                               CONFERENCE
 EQUINOX HOLDINGS, INC. d/b/a
                                                            1:20-CV-7787 (JGK)(KHP)
 EQUINOX FITNESS CLUB,
 EQUINOX EAST 92ND STREET, INC.,
 JOSE TAVERAS, individually,
 CHRISTOPHER MALTMAN, individually,
 and ADAM GECHT, individually,

                               Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       This case has been referred to me for Discovery Motion/Dispute (Doc. No. 44). A

Discovery Conference in this matter will be held on Wednesday, August 25, 2021 at 2:00 p.m.

Counsel for the parties are directed to call Judge Parker’s AT&T conference line at the

scheduled time. Please dial (866) 434-5269; access code 4858267.



          SO ORDERED.

 Dated:   August 10, 2021
          New York, New York

                                                              KATHARINE H. PARKER
                                                          United States Magistrate Judge
